The appeal is from decree of foreclosure of chattel mortgage.
The questions attempted to be presented are without merit on the record filed here.
The entire record has been considered and no reversible error appears.
Therefore, the decree is affirmed.
So ordered.
Affirmed.
TERRELL, C. J., and BUFORD and THOMAS, J. J., concur.
CHAPMAN, J., concurs in opinion and judgment.
Justices WHITFIELD and BROWN not participating as authorized by Section 4687, Compiled General Laws of 1927, and Rule 21-A of the Rules of this Court. *Page 298